DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jason Charles Pelly et al. US 7379549 (hereinafter Pelly) in view of Peter J. Wonfor et al. US 6381747 (hereinafter Wonfor). 
As per claim 1, Pelly teaches: A system, comprising: a memory module that stores code comprising a set of processor executable instructions for at least a second mode of operation in which at least a second level of functionality is enabled if the second mode of operation is authorized (viewing content without watermarks (second mode of operation) is enabled if user has the proper authorization. Pelly: col. 6, lines 46-54) 
 a processor for executing the code stored in the memory module; and an interface for receiving a removable storage device that stores code comprising a set of processor executable instructions for authorizing the at least second mode of operation (access permission based on user public key in removable memory device is received through the interface. Pelly: fig. 1; col. 1, lines 56-65 and col. 3, line 57 through col. 4, line 6);
wherein the processor:
determines whether the code stored in the removable storage device for authorizing the at least second mode of operation is a valid (Pelly: fig. 1; col. 1, lines 56-65), and
enables the at least second mode of operation if the code stored in the removable storage device is determined to be valid (Pelly: fig. 1; col. 1, lines 56-65).
Pelly does not explicitly teach; however, Wonfor discloses: instructions for enabling a first mode of operation in which a first level of functionality is enabled (“When a video tape on which is recorded the copy protected video signal is played back for viewing using a VCR, the copy protection process is essentially transparent, i.e., it does not interfere with viewing.” Wonfor: col.1, line 44-47).
 with the methods of Wonfor to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance convenience of use of the system.
 As per claim 2, the rejection of claim 1 is incorporated herein. Pelly discloses: the second level of functionality comprises at least one discreet function (“Both visible watermarking and symmetric/asymmetric encryption may be applied to an image.  A first level of access permission may allow the user to decrypt the image but not to wash the watermark whereas a second, further level of access may involve supplying the user with the washing key to allow subsequent removal of the visible watermark from the image.  The provision of the washing key may be subject to, for example, payment of a fee by the user.” Pelly: col. 6, lines 46-54).
As per claim 3, the rejection of claim 1 is incorporated herein. Pelly discloses: the removable storage device comprises a secure digital card, universal serial bus device, a CD-ROM or a DVD-ROM (Pelly: col. 2, lines 19-29).
As per claim 4, the rejection of claim 1 is incorporated herein. Pelly teaches: the code for authenticating at least a second mode of operation comprises a cryptographic key (Pelly: col. 2, lines 19-29).
As per claim 5, the rejection of claim 1 is incorporated herein. Pelly teaches: the code for authenticating at least a second mode of operation comprises a password (Pelly: col. 7, lines 66-67).
As per claim 7, the rejection of claim 1 is incorporated herein. Pelly teaches: the cryptographic key stored in the removable storage device comprises a first half of a cryptographic key pair, and wherein a second half of the cryptographic key pair is stored in the memory module (Pelly: Abs.).
As per claim 9, the rejection of claim 7 is incorporatd herein. Pelly teaches: the first half of the cryptographic key pair comprises a public key and the second half of the cryptographic key pair comprises a private key (Pelly: Abs.).
As per claim 11, the rejection of claim 1 is incorporated herein. Pelly teaches:  A video system (“This invention relates to access control for digital content. Examples of such content include at least one of audio content, video content, metadata content, text content, image content and so on, for example audio visual content.” Pelly: col. 1, lines 8-11).
As per claim 12, the rejection of claim 11 is incorporated herein. Pelly teaches: the second level of functionality comprises at least one of video recording, video editing, video review and video playback (a default user assigns editing rights to another user Pelly: fig. 7a-7c).
As per claim 13, this claim defines a method that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 7 is rejected with the same rational as in the rejection of claim 1.
As per claim 14, this claim defines a method that corresponds to system claim 3 and does not define beyond limitations of claim 3. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 3.
As per claim 15, this claim defines a method that corresponds to system claim 4 and does not define beyond limitations of claim 4. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 4.
As per claim 16, this claim defines a method that corresponds to system claim 5 and does not define beyond limitations of claim 5. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 5.
As per claim 18, this claim defines a method that corresponds to system claim 7 and does not define beyond limitations of claim 7. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 7.
As per claim 19, this claim defines a method that corresponds to system claim 9 and does not define beyond limitations of claim 9. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 9.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pelly in view of Wonfor and further in view of Randall R. Spangler et al. US 20110087870 (hereinafter Spangler).
  As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Pelly and Wonfor does not explicitly teach; however, Spangler discloses: the code for authenticating at least a second mode of operation comprises a digital signature (“the mode-selection input device 106 may be implemented using a public/private key signature pair using a cryptographic algorithm such as a Rivest, Shamir and Adleman (RSA) algorithm. Spangler: para. 38). 

As per claim 17, this claim defines a method that corresponds to system claim 6 and does not define beyond limitations of claim 6. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pelly in view of Wonfor and further in view of Jay Maller et al. US 20150121063 (hereinafter Maller).
As per claim 8, the rejection of claim 4 is incorporated herein. Pelly teaches: the cryptographic key stored in the removable storage device comprises a first half of a cryptographic key pair (Pelly: Abs.), 
The combination of Pelly and Wonfor does not explicitly teach; however, Maller discloses: a second half of the cryptographic key pair is stored at a location that is isolated from the processor and memory module (“The private key is stored in a separate consumer resources network (, e.g., the respective isolated VLAN).  The consumer resources network, which can be unique to every distributor, can host a private key service, for example, in its respective demilitarized zone to provide the consumer with the respective private key do decrypt and access content.  The user may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelly and Wonfor with the teachings of Maller to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of cryptographic keys.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelly in view of Wonfor and further in view of W. Dale Hopkins US 7512800 (hereinafter Hopkins)
As per claim 10, the rejection of claim 9 is incorporated herein. The combination of Pelly and Wonfor does not teach; however, Hopkins discloses: the public key comprises: a character string; and a unique identification number associated with the removable storage device appended to the character string (Hopkins: col. 14, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelly and Wonfor with the teachings of Hopkins to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance associate key with the storage device.
As per claim 20, this claim defines a method that corresponds to system claim 10 and does not define beyond limitations of claim 10. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493